 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10

11
                                             ) No. 19-cr-1950
     UNITED STATES OF AMERICA,               )
12
                                             ) ORDER TO AMEND JUDGMENT
            Plaintiff,                       )
13
                                             )
            vs.                              )
14
                                             )
     ANGELITA URZUA                          )
15
                                             )
            Defendant.
16

17
     IT IS HEREBY ORDERED that the JUDGEMENT in the above entitled case be
18
     amended to read The defendant is hereby sentenced to probation for a term of: Five
19
     (5) years, Bureau of Prisons from 8:00 PM Tuesday to 8:AM Thursday for 52
20
     consecutive weekends pursuant to 18 USC 3563 (b) (10) for a total of 104 days.
21

22

23
     IT IS SO ORDERED:
24                                   ________________________________
     DATED: 9/27/2019
25                                  HONORABLE LARRY ALAN BURNS
                                    CHIEF UNITED STATES DISTRICT JUDGE
26

27

28



                                        Page 1
